         Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    ARC CONTROLS, INC.                                                 PLAINTIFF

    v.                                           CAUSE NO. 1:19CV391-LG-RPM

    M/V NOR GOLIATH in
    rem, and GOLIATH
    OFFSHORE HOLDINGS,
    PTE. LTD., in personam                                          DEFENDANTS

                                   consolidated with

    DAN BUNKERING
    (AMERICA) INC.                                                     PLAINTIFF

    v.                                           CAUSE NO. 1:19cv935-LG-RPM

    NOR GOLIATH in rem;
    GOLIATH OFFSHORE
    HOLDING PRIVATE
    LIMITED in personam;
    EPIC COMPANIES, LLC
    in personam;
    EPIC APPLIED
    TECHNOLOGIES, LLC                                               DEFENDANTS

         MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
          DENYING IN PART CANDY APPLE, LLC’S MOTION TO DISMISS
         COUNTERCLAIM OF GOLIATH OFFSHORE HOLDINGS PTE. LTD.

          BEFORE THE COURT is the [293] Rule 12(b)(6) Motion to Dismiss

Counterclaim of Goliath Offshore Holdings Pte. Ltd. filed by Intervenor Plaintiff

Candy Apple, L.L.C.1 The parties have fully briefed the Motion. After reviewing

the submissions of the parties, the record in this matter, and the applicable law, the



1Candy Apple’s Motion only pertains to the in personam claims filed against Candy
Apple, L.L.C. by Goliath, not the in rem claims against M/V CANDY APPLE.
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 2 of 11




Court finds that Candy Apple’s Motion should be granted in part and denied in part

as set forth below:

                                 BACKGROUND

      The instant Motion arises from the arrest and seizure of the M/V NOR

GOLIATH by numerous intervening plaintiffs, all of which assert maritime liens

against the vessel. Goliath bareboat chartered the M/V NOR GOLIATH to Magrem

Investments, Ltd. On the same day, Goliath and Epic Companies, LLC, entered

into an agreement whereby Epic Companies guaranteed all of Magrem’s obligations

under the bareboat charter. Epic Companies used the M/V NOR GOLIATH to

perform platform decommissioning work in the Gulf of Mexico.2 Epic Companies

filed for bankruptcy protection on August 26, 2019. (See Notice of Suggestion of

Bankruptcy, ECF No. 125).

      On July 12, 2019, Arc Controls, Inc., sued Goliath in personam and M/V NOR

GOLIATH in rem, claiming that it performed repairs and provided necessaries to

the M/V NOR GOLIATH. Arc claimed that it was never paid for these goods and

services.3 Several other parties, including Candy Apple, filed Complaints in

Intervention against M/V NOR GOLIATH and Goliath.

      In its Verified Complaint in Intervention, Candy Apple alleges that:

      Epic Applied Technologies, LLC, and Epic Companies, LLC . . . and/or
      the owner or charterer of the M/V NOR GOLIATH or its authorized
      agent, through broker Kilgore Marine Services, L.L.C., chartered


2 “Decommissioning” refers to the deconstruction and salvage of offshore platforms
for oil and gas wells that are no longer productive. See 30 C.F.R. §§ 250.1700-1704.
3 Arc, Goliath Ltd., and M/V NOR GOLIATH have since entered into a settlement

agreement, and Arc’s claims have been dismissed. (Order, ECF No. 348.)
                                         -2-
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 3 of 11




      Candy Apple’s vessel, the M/V CANDY APPLE, to transport fuel,
      crewmembers, and other materials to the M/V NOR GOLIATH
      commencing in May 2019.

(Compl., at 2, ECF No. 140). Candy Apple claims it was never paid for the fuel and

transportation services it provided. As a result, it claims to have one or more

maritime liens against the M/V NOR GOLIATH pursuant to the Federal

Commercial Instruments and Maritime Lien Act, 46 U.S.C § 31341 et seq.

(“CIMLA”).

      Goliath filed a Counterclaim against Candy Apple, M/V CANDY APPLE, and

others, alleging negligence, breach of maritime contract, and foreclosure of

maritime liens claims. (Countercl., at 1, ECF No. 251). Goliath claims that the pre-

arrest decommissioning services it provided for Epic Companies were necessary for

the operations of Candy Apple “in [its] ordinary trade.” (Id. at 7). Goliath further

alleges that the failure and delay of Candy Apple in collecting all amounts that

were owed to Candy Apple from Epic Companies caused substantial damages to

Goliath Ltd. (Id. at 8).4 Candy Apple filed the present Motion to Dismiss Goliath’s

counterclaim pursuant Fed. R. Civ. P. 12(b)(6).

                                     DISCUSSION

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is




4There is some confusion in the parties’ pleadings concerning whether M/V CANDY
APPLE was chartered by Epic Companies and/or Epic Applied Technologies.
However, the identity of the charterer or charterers is not pertinent to the instant
Motion.
                                           -3-
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 4 of 11




plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

In deciding a Rule 12(b)(6) motion to dismiss, the Court accepts all well pleaded

facts as true and views them in the light most favorable to Plaintiff. New Orleans

City v. Ambac Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). But “the complaint

must allege more than labels and conclusions, a formulaic recitation of the elements

of a cause of action will not do, and factual allegations must be enough to raise a

right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s Operating Co.,

Inc., 587 F.3d 314, 318 (5th Cir. 2009). “While legal conclusions can provide the

complaint’s framework, they must be supported by factual allegations.” Iqbal, 556

U.S. at 664. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. at 678.

I. NEGLIGENCE

      In an attempt to plead a negligence claim, Goliath notes Candy Apple’s

failure and delay in collecting all amounts that Epic Companies owed to Candy

Apple. Goliath further alleges that Candy Apple failed to obtain adequate security

from Epic Companies before providing work and services on Epic Companies’

behalf.

      “To establish maritime negligence, ‘a plaintiff must demonstrate that there

was [1] a duty owed by the defendant to the plaintiff, [2] breach of that duty, [3]



                                           -4-
      Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 5 of 11




injury sustained by the plaintiff, and [4] a causal connection between the

defendant’s conduct and the plaintiff’s injury.’” GIC Servs., L.L.C. v. Freightplus

USA, Inc., 866 F.3d 649, 659 (5th Cir. 2017) (quoting Canal Barge Co. v. Torco Oil

Co., 220 F.3d 370, 376 (5th Cir. 2000)). Candy Apple’s arguments in its Motion to

Dismiss focus on the duty element, i.e. whether Candy Apple owed a duty to Goliath

to obtain adequate security from a charterer and ensure that Candy Apple received

timely payment from that charterer.

       The issue of whether a defendant owes a plaintiff a legal duty is a question of

law. Canal Barge, 220 F.3d at 376. The Fifth Circuit has explained that “the

determination of whether a party owes a duty to another depends on a variety of

factors, most notably the foreseeability of the harm suffered by the complaining

party. Duty . . . is measured by the scope of the risk that negligent conduct

foreseeably entails.” Id. at 377 (internal quotation marks and citations omitted). It

further held:

       We perceive a harm to be the foreseeable consequence of an act or
       omission if harm of a general sort to persons of a general class might
       have been anticipated by a reasonably thoughtful person, as a probable
       result of the act or omission, considering the interplay of natural forces
       and likely human intervention.

Id.
       Both Goliath and Candy Apple rely on decisions addressing construction law

to support their arguments concerning the issue of whether Candy Apple owed

Goliath a duty to recover payments owed to Candy Apple by Epic Companies.

Goliath cites Mayor & City Council of City of Columbus, Miss. v. Clark-Dietz &

Assocs.-Engineers, Inc., which held that an architect owes a duty, sounding in tort,

                                          -5-
      Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 6 of 11




to a contractor who relies upon the architect’s design to his economic detriment.

550 F. Supp. 610, 624 (N.D. Miss. 1982). This tort duty arises out of the architect’s

contractual duty to the project owner. Id. The court explained:


       [B]y entering into a contract with A, the defendant may place himself
       in such a relation toward B that the law will impose upon him an
       obligation, sounding in tort and not in contract, to act in such a way
       that B will not be injured. The incidental fact of the existence of the
       contract with A does not [negate] the responsibility of the actor when
       he enters upon a course of affirmative conduct which may be expected
       to affect the interests of another person.

Id.
       Candy Apple relies on Heber E. Costello, Inc. v. Edwards & Son, Inc., in

support of its argument that Candy Apple owed no duty to Goliath to enforce the

payment provisions of the agreement between Candy Apple and Epic Companies.

No. 2:96CV42-B-B, 1998 WL 94925 (N.D. Miss. Jan. 22, 1998). In Costello, a prime

contractor, Roy Anderson Corporation, subcontracted with Edwards and Son, Inc.,

to perform some of the work required to build a casino and golf course in Tunica

County, Mississippi. Id. at *1. Edwards then subcontracted with Heber E. Costello,

Inc., to dig a lake on the property. Id. After Costello temporarily left the project

when conditions became too wet, Edwards terminated Costello’s contract. Costello

sued Edwards and Roy Anderson because it was never paid for the work it

performed. Id. In support of its negligence claim, Costello alleged that Roy

Anderson owed Costello a duty to enforce the portions of Roy Anderson’s

subcontract with Edwards that required payment bonds and affidavits of payment.

Id. at *5. The Costello court found that Roy Anderson did not owe a duty to Costello



                                          -6-
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 7 of 11




because Costello did not show that it relied on the payment bond requirements in

the subcontract between Roy Anderson and Edwards. Id. at *6.

      To the extent that these construction cases could be considered persuasive in

the present admiralty case, neither the Clark-Dietz opinion nor the Costello opinion

concerned a Rule 12(b)(6) Motion to Dismiss. Clark-Dietz was a Memorandum

Opinion setting forth the court’s findings of fact and conclusions of law following a

bench trial, and Costello concerned a summary judgment opinion. While the

question of whether a duty is owed is ultimately a question of law, the cases cited by

the parties indicate that the question of whether a contractual duty owed to one

party gives rise to a tort duty to a third party necessarily involves analyzing the

evidence and testimony presented. See Costello, 1998 WL 94925, at *6 (explaining

that “[i]t appears that whether a duty is owed is a factual determination that must

be made on a case-by-case basis”). Such an analysis is improper when considering a

Rule 12(b)(6) Motion. The issues can be more efficiently considered at the summary

judgment stage. As a result, Candy Apple’s Motion to Dismiss is denied as to

Goliath’s negligence claim.5




5 The Court will not consider arguments made by Candy Apple for the first time in
its Reply. See Forest Tire & Auto, LLC v. Catlin Specialty Ins. Co., No. 3:20-CV-72-
DPJ-FKB, 2020 WL 5079164, at *5 (S.D. Miss. Aug. 27, 2020) (“It is the practice of .
. . the district courts to refuse to consider arguments raised for the first time in
reply briefs.”).



                                          -7-
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 8 of 11




II. BREACH OF MARITIME CONTRACT

      To establish a maritime breach-of-contract claim, a plaintiff must

demonstrate “(1) the existence of an agreement, (2) adequate performance of the

contract by the plaintiff, (3) breach of contract by the defendant, and (4) damages.”

Jackson v. Royal Caribbean Cruises, Ltd., 389 F. Supp. 3d 431, 455 (N.D. Tex. 2019)

(citing Eternity Global Master Fund Ltd. v. Morgan Guar. Trust Co., 375 F.3d 168,

177 (2d Cir. 2004)). Goliath admits that it did not have a contract with Candy

Apple. Therefore, it cannot demonstrate the first essential element of a breach of

maritime contract claim, and Candy Apple’s Motion to Dismiss must be granted to

this extent.

III. FORECLOSURE OF MARITIME LIEN

      CIMLA provides that a person providing necessaries to a vessel on the order

of the owner or a person authorized by the owner has a maritime lien on the vessel

and may bring a civil action in rem to enforce the lien. 46 U.S.C. § 31342(a)(1), (2).

The lien “is a special property right in the vessel,” which “grants the creditor the

right to appropriate the vessel, have it sold, and be repaid the debt from the

proceeds.” Martin Energy Servs., L.L.C. v. Bourbon Petrel M/V, 962 F.3d 827, 830

(5th Cir. 2020) (quoting Equilease Corp. v. M/V Sampson, 793 F.2d 598, 602 (5th

Cir. 1986)). The term “necessaries” “includes repairs, supplies, towage, and the use

of a dry dock or marine railway.” 46 U.S.C. § 31301(4).

      In that regard, necessaries are the things that a prudent owner would
      provide to enable a ship to perform well the functions for which she has
      been engaged. The term, which has a broad meaning, includes most
      goods or services that are useful to the vessel, keep her out of danger,

                                          -8-
     Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 9 of 11




         and enable her to perform her particular function. These are items
         useful to vessel operations and necessary to keep the ship going.

Martin Energy, 962 F.3d at 831 (internal quotation marks and citations omitted).

         In an attempt to state a CIMLA claim, Goliath makes the conclusory

assertion that the decommissioning services it provided to Epic Companies were

necessaries as to the M/V CANDY APPLE. In its response to Candy Apple’s Motion

to Dismiss, Goliath argues that the decommissioning work it performed at the

direction of Epic “enabled Candy Apple to perform its particular function.” (Resp.

Mem., at 10, ECF No. 311). In other words, Goliath alleges that its

decommissioning work provided Candy Apple the opportunity to work. (See id.).

However, as Candy Apple points out in its Motion, the Fifth Circuit’s decision in J.

Ray McDermott & Co. v. Off-Shore Menhaden Co., 262 F.2d 523 (5th Cir. 1959),

forecloses the claim that merely providing a service in furtherance of a vessel’s

mission gives rise to a maritime lien. See id. at 525; see also Bibby Offshore Ltd. v.

EMAS Chiyoda Subsea, Inc., 2:17-cv-33, 2018 WL 2473878, at *2 (S.D. Tex. June 4,

2018).

         As discussed in the Fifth Circuit’s recent decision in Martin Energy Services,

L.L.C. v. Bourbon Petrel M/V, 962 F.3d 827 (5th Cir. 2020), goods or services are

deemed a “necessary” to vessels to perform their “particular function” only in cases

where the goods or services were “provided for use by the vessel itself, and the

resulting lien ran against the vessel.” Id. at 832-33. In Martin Energy, three

seismic vessels were performing surveying operations off the coast of Louisiana. Id.

at 829. Three support vessels provided fuel, supplies, and equipment to the three

                                            -9-
    Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 10 of 11




seismic vessels. Id. All of the seismic vessels and the support vessels were owned

by C.G.G. Services, U.S., Inc. Id. Martin Energy delivered fuel to the three support

vessels, which, in turn, delivered the fuel to the three seismic vessels. Id. at 829-30.

Martin Energy sued C.G.G., asserting in rem claims against the support vessels.

Id. at 830. The Fifth Circuit reversed the district court’s decision that Martin

Energy had a lien on the support vessels. Id. The Fifth Circuit explained that

Martin Energy’s fuel may have qualified as a “necessary” as to the seismic vessels

because the fuel was consumed by the seismic vessels. Id. at 831, 833. However,

the seismic vessels were not parties to the lawsuit. Id. at 832. The Fifth Circuit

noted that Martin Energy’s request for a lien on the support vessels would

constitute “an unprecedented expansion of the CIMLA by extending the concept of

‘necessaries’ to cargo transported by a vessel.” Id.

      In its Counterclaim, Goliath alleges that it provided decommissioning

services to Epic Companies that indirectly benefitted Candy Apple by giving Candy

Apple the opportunity to deliver cargo on behalf of Epic Companies and/or Epic

Applied Technologies. Goliath cites no authority that supports its argument for

imposing a maritime lien in this circumstance. Since Goliath does not allege that it

provided services directly to Candy Apple or its vessel, it has failed to state a claim

upon which relief can be granted. Goliath’s foreclosure of maritime lien claim must

be dismissed.




                                          -10-
    Case 1:19-cv-00391-LG-RPM Document 361 Filed 10/08/20 Page 11 of 11




                                  CONCLUSION

      For the foregoing reasons, Goliath’s breach of maritime contract and

foreclosure of maritime lien claims must be dismissed. Candy Apple’s Motion to

Dismiss Goliath’s negligence claim is denied at this time. Goliath’s request for

permission to amend its counterclaim, which was included in the body of its

Response Memorandum, is denied at this time. After reviewing this Opinion, if

Goliath still wishes to file an amended counterclaim, it must file a separate motion

to amend along with a proposed amended counterclaim within ten (10) days of the

entry of this order.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [293] Rule

12(b)(6) Motion to Dismiss Counterclaim of Goliath Offshore Holdings Pte. Ltd. filed

by Intervenor Plaintiff Candy Apple, L.L.C. is GRANTED as to Goliath’s

counterclaims for breach of contract and foreclosure of maritime lien and DENIED

in all other respects.

      SO ORDERED AND ADJUDGED this the 8th day of October, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                        -11-
